Name: 94/320/EC: Commission Decision of 17 May 1994 authorizing the Member States to permit temporarily the marketing of seed of caraway not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  means of agricultural production;  plant product
 Date Published: 1994-06-07

 Avis juridique important|31994D032094/320/EC: Commission Decision of 17 May 1994 authorizing the Member States to permit temporarily the marketing of seed of caraway not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 142 , 07/06/1994 P. 0033 - 0033COMMISSION DECISION of 17 May 1994 authorizing the Member States to permit temporarily the marketing of seed of caraway not satisfying the requirements of Council Directive 69/208/EEC (94/320/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Directive 92/107/EEC (2), and in particular Article 16 thereof, Having regard to the request submitted by the Netherlands, Whereas in the Netherlands the production of seed of caraway varieties registered in the national or the common catalogue has been insufficient in 1993 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the Netherlands should therefore be authorized to permit, for a period expiring on 31 July 1994, the marketing of caraway seed of varieties which are included neither in the common catalogue of agricultural plant species nor in the Member States' national catalogues of varieties; Whereas, moreover, other Member States, which are able to supply the Netherlands with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Netherlands are authorized to permit, for a period expiring on 31 July 1994, the marketing in its territory of a maximum of five tonnes of caraway seed (Carum carvi L.) of varieties which are included neither in the common catalogue of varieties of agricultural plant species nor in the Member States' national catalogues of varieties. Article 2 Member States other than the applicant Member State are also authorized to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territory of the seed authorized to be marketed, pursuant to this Decision. Article 3 Member States shall immediately notify the Commission of the various quantities of seed labelled and permitted to be marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 16, 25. 1. 1993, p. 1.